Title: To James Madison from Albert Gallatin, 22 February 1810
From: Gallatin, Albert
To: Madison, James


Treasury Department 22d February 1810
In obedience to the Resolution of the Senate of the Sixteenth instant, the Secretary of the Treasury respectfully reports to the President of the United States
That exports to and imports from the ports of France have not been nor are now permitted in the execution of the Act “to interdict the commercial intercourse between the United States and Great Britain and France and their dependencies and for other purposes”
That exports to and imports from the ports of Great Britain were, in conformity with the Proclamation of the President of the 19th day of April 1809 announcing that the British orders in Council would be withdrawn on the 10th day of June ensuing, permitted from the said 10th day of June and until the 9th day of August ensuing.
That the President having, by his Proclamation of the 9th day of August 1809, announced that the British orders in Council were not withdrawn on the tenth day of June preceding, and consequently that the trade renewable on the event of the said orders being withdrawn was to be considered as under the operation of the several acts by which such trade was suspended, information thereof was immediately transmitted to the several collectors by a circular dated also “August 9th 1809” copy of which is herewith transmitted, and also of a postscript directed to the Collectors on the Lakes.
That the collectors were informed by that circular (which has already been laid by the President before the Congress at the opening of the present session) that the Act above mentioned was in every respect applicable to Great Britain and her dependencies; but that the President had also directed a suspension of seizures & prosecutions in certain cases, arising from acts which would, in conformity with his Proclamation of the 19th day of April preceding, have been considered as lawful; and that in such cases the vessels and cargoes might be admitted to entry.
That no other instructions but those contained in the said circular have been given on that subject to the collectors; and that if any collector has knowingly admitted to an entry goods the growth and manufacture of Great Britain or France, in any other case but those enumerated in the circular above mentioned, such act is unknown to this Department & would be considered as a high breach of duty. All which is respectfully Submitted
Albert Gallatin
